Case 3:19-cv-00637-MAS-LHG Document 40 Filed 12/14/20 Page 1 of 2 PageID: 245




STARK & STARK
A Professional Corporation
By: Craig S. Hilliard, Esq.
Attorney ID #046541988
993 Lenox Drive
Lawrenceville, NJ 08648-2389
609-895-7346
Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MICROBILT CORPORATION,
                                                             CIVIL ACTION NO.
                       Plaintiff,                        3:19-CV-00637 (MAS)(LHG)

v.
                                                   NOTICE OF MOTION FOR PARTIAL
BAIL INTEGRITY SOLUTIONS, INC. and                      SUMMARY JUDGMENT
THOMAS BRIAN SHIRAH in his individual
capacity; ABC COMPANIES (1-10), JOHN                     Returnable: February 1, 2021
and JANE DOES (1-10),

                       Defendants.


TO:      Gene M. Burd, Esq.
         Arnall Golden Gregory LLP
         1775 Pennsylvania Avenue, NW
         Suite 1000
         Washington, DC 20006

         PLEASE TAKE NOTICE that on February 1, 2021 at 9:00 AM, or as soon thereafter as

counsel may be heard, the undersigned, attorneys for Defendants, Bail Integrity Solutions, Inc.

and Thomas Brian Shirah (collectively “Bail Integrity”), shall move before the Honorable

Michael A. Shipp, United States District Judge for the District of New Jersey, at the Clarkson S.

Fisher Building & U.S. Courthouse, 402 East State Street, Trenton, New Jersey 08608, pursuant

to Rule 56 of the Federal Rules of Civil Procedure for the entry of an Order dismissing with

prejudice the Third Cause of Action (Fraudulent Misrepresentation) of the Complaint.



4851-7077-3460, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40 Filed 12/14/20 Page 2 of 2 PageID: 246




         In support of this motion, Bail Integrity shall rely on the accompanying Memorandum of

Law, Statement of Undisputed Material Facts, and Declaration of Craig S. Hilliard.

         A proposed form of Order is provided with this motion.

                                             Respectfully submitted,

                                             STARK & STARK
                                             A Professional Corporation
                                             Attorneys for Defendants


                                             By:    s/ Craig S. Hilliard             l
                                                    CRAIG S. HILLIARD, ESQ.

Dated: December 14, 2020




                                                2
4851-7077-3460, v. 1
